108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Charles EVANS;  Sylvia Evans.Charles EVANS, Sylvia Evans, Appellants,v.WORTHEN NATIONAL BANK OF PINE BLUFF, Creditor-Appellee,Walter M. Dickinson, Trustee-Appellee.
No. 96-3076.
United States Court of Appeals, Eighth Circuit.
Submitted March 11, 1997.Filed March 20, 1997.

PER CURIAM.


1
Appeal from the United States District Court for the Eastern District of Arkansas.


2
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.


3
PER CURIAM.


4
Charles and Sylvia Evans appeal from the district court's1 affirmance of the bankruptcy court's2 decision regarding their claimed homestead exemption.  Having reviewed the record and the parties' briefs, we conclude that the judgment was correct, and that no further discussion is warranted.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable James Maxwell Moody, United States District Judge for the Eastern District of Arkansas


2
 The Honorable James G. Mixon, Chief Judge, United States Bankruptcy Court for the Eastern District of Arkansas